Exhibit 10.132

EQUITY PURCHASE AGREEMENT

This EQUITY PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
September 15, 2006, by and between Halo Technology Holdings, Inc., a Nevada
corporation (“Purchaser”), the stockholders (the “RevCast Stockholders”) of
RevCast, Inc., an Arkansas corporation (“RevCast”) and the members (the
“Enterprises Members”) of RevCast Enterprises, LLC, a Delaware limited liability
company (“Enterprises;” and, together with RevCast, the “Companies” and each a
“Company”). The RevCast Stockholders and the Enterprises Members are
collectively referred to as the “Sellers” herein, and the names of the Sellers
are listed on the signature page to this Agreement.

R E C I T A L S

A. The Sellers own in the aggregate 100% of the outstanding equity securities of
the Companies (the “Equity Interests”).

B. Each Seller desires to sell the Equity Interest owned by such Seller to the
Purchaser, on the terms and subject to the conditions of this Agreement.

A G R E E M E N T

In consideration of the foregoing recitals and the respective covenants,
agreements, representations and warranties contained herein, the parties,
intending to be legally bound, agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Unless otherwise defined, capitalized terms used herein shall have the
following meanings:

“Action” shall mean any action, claim, suit, litigation, proceeding, arbitration
or mediation.

“Agreement” shall have the meaning given to it in the Preamble.

“APP Design Agreement” shall mean the outsourcing services agreement between the
Purchaser and APP Design requiring a payment to APP Design of $10,000 for the
first month after the Closing and $15,000 for each month thereafter until the
agreement is terminated or modified by the parties.

“Books and Records” shall mean all all product, business and marketing plans,
sales and promotional literature and artwork relating to the Companies, (b) all
books, records, lists, ledgers, financial data, files, reports, product and
design manuals, plans, drawings, technical manuals and operating records of
every kind relating to the Companies (including records and lists of customers,
distributors, suppliers and personnel), and (c) all telephone and fax numbers
used by the Companies, in each case whether maintained as hard copy or stored in
computer memory, and (d) the organizational documents of the Companies.

“Business” shall mean the business and operations of the applicable Company.

“Closing” shall have the meaning given to such term in Section 5.1.1 hereof.

“Closing Date” shall have the meaning given to such term in Section 5.1.1
hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meanings given to such term in the Preamble to this
Agreement.

“Contracts” shall mean all contracts, arrangements, licenses, Leases,
understandings, purchase orders, invoices and other agreements to which either
of the Companies is a party, whether written, oral, established through course
of dealing or otherwise.

“Damages” shall mean all claims, demands, losses, liabilities, obligations,
damages (including incidental and consequential damages), expenses, actions,
judgments, injunctions, orders, decrees, taxes, fines or diminution of value,
including, without limitation, interest, penalties and reasonable attorneys’,
accountants’ and experts’ fees and costs of investigation incurred as a result
thereof.

“Drop Dead Date” shall have the meaning ascribed to it in Section 5.1.1.

Environmental Laws” shall mean all applicable Laws (including consent decrees
and administrative orders) relating to the public health and safety and
protection of the environment, including those governing the use, handling,
storage, transportation and disposal or remediation of hazardous substances.

“Equity Interests” shall have the meaning ascribed to it in Recital A to this
Agreement.

“Employee Benefit Plan(s)” shall mean other than any obligations pursuant to any
Laws, (i) any Employee Welfare Plan or any Pension Plan, (ii) any
“multi-employer plan,” as defined in Section 4001(a)(3) of ERISA to which any of
the Companies has contributed or been obligated to contribute, and (iii) any
deferred compensation plan, severance pay, bonus plan, profit sharing plan,
stock option plan, employee stock purchase plan, and any other employee benefit
plan, agreement (other than employment agreements with individual Employees),
arrangement or commitment maintained by any of the Companies for the benefit of
Employees.

“Employee Welfare Plan” shall mean other than any obligations pursuant to any
Laws, any “employee welfare benefit plan,” as defined in Section 3(l) of ERISA,
which any of the Companies sponsor, or under which any of the Companies may
incur any liability, and which covers any Employees, including each
multi-employer welfare benefit plan.

“Employees” shall have the meaning given to such term in Section 3.10.5 hereof.

“Employment Agreements” means those certain employment agreements between the
Company and Shad Gamel and Geoff Gitelson, in such form as may be agreed upon
between Purchaser and such individuals.

“Encumbrances” shall mean any claim, lien, pledge, option, charge, mortgage,
security interest, restriction, encumbrance or other right of third parties,
whether voluntarily incurred or arising by operation of law, and includes any
agreement to give any of the foregoing in the future, and any contingent sale or
other title retention agreement or lease in the nature thereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Financial Statements” shall have the meaning given to such term in
Section 3.9.1 hereof.

“GAAP” shall mean generally accepted accounting principles as in effect in the
United States of America on the date hereof, consistently applied.

“Governmental Authority” shall mean (i) any nation, state, county, city or other
jurisdiction of any nature, (ii) any federal, state, local, municipal, foreign
or other government (or any department, agency, or political subdivision
thereof), (iii) any governmental or quasi-governmental authority of any nature,
or (iv) any body exercising executive, legislative, judicial, regulatory or
administrative actions of or pertaining to government.

“Indebtedness” shall mean (i) any liability for borrowed money, including
without limitation (i) any liability evidenced by a note, (ii) any obligation
for the acquisition of property or assets, (iii) the sale or factoring of any
obligation under working capital or other debt facility, (iv) any liability
arising from a guarantee or endorsement of another Person’s borrowed money,
(v) a promissory note or similar instrument of indebtedness, (vi) any lease
payments due under leases constituting Material Contracts and which are required
to be capitalized in accordance with GAAP, and (vii) any liability for the
payment of purchase price from past acquisitions of any of the Companies, or
past acquisitions of other businesses by any of the Companies.

“Indemnitee” shall have the meaning given to such term in Section 9.2.3 hereof.

“Indemnitor” shall have the meaning given to such term in Section 9.2.3 hereof.

“Intellectual Property” shall mean (i) any and all trademarks, service marks,
tradenames, mask works, copyrights and patents (including registrations,
licenses, and applications pertaining thereto) owned by or licensed to any of
the Companies, and (ii) any and all trade secrets, confidential Business
information, discoveries, inventions, know-how and any and all other
intellectual property rights owned by or licensed to any of the Companies that
relate to, or are used by, such Company, other than standard licenses to use
ordinary, commercially available software and systems.

“Knowledge of Sellers”, “to Sellers’ knowledge” and any similar phrase shall
mean the actual knowledge of Shad Gamel; Geoff Gitelson; Rob Quinn; Ivan
Kiselev; and Dave Warren.

“Laws” shall mean any and all case law, common law, and any and all federal,
state, local or foreign laws, statutes, rules, regulations, executive orders,
codes or ordinances enacted, adopted, issued or promulgated by any Governmental
Authority.

“Leased Real Property” has the meaning ascribed to it in Section 3.11.

“Leases” shall mean all leases, subleases, licenses and other lease agreements,
together with all amendments, supplements and nondisturbance agreements
pertaining thereto, to which any of the Companies is a party and pursuant to
which any of the Companies leases, subleases or licenses any real property.

“Material Adverse Effect” shall mean any event, change, circumstance or effect
that has, or is reasonably likely to have, a material adverse effect on the
business, operations, condition, financial or otherwise, or prospects, taken as
a whole, of the respective Company, other than any event, change, circumstance
or effect relating (i) to the United States economy in general, or the economy
of any foreign country in general in which the applicable Company participates,
(ii) in general to the industries in which the applicable Company operates and
not specifically relating to the applicable Company, (iii) financial, banking,
or securities markets (including any disruption thereof and any decline in the
price of any security or any market index), (iv) to the announcement of the
Agreement or any transactions contemplated hereunder, the fulfillment of the
parties’ obligations hereunder or the consummation of the transactions
contemplated by this Agreement, or (v) to any outbreak or escalation of
hostilities or acts of terrorism involving the United States or any declaration
of war by the U.S. Congress.

“Material Contracts” shall have the meaning given to such term in
Section 3.12.1.

“Obligation” shall mean any debt, liability or obligation of any nature, whether
secured, unsecured, recourse, nonrecourse, liquidated, unliquidated, accrued,
absolute, fixed, contingent, ascertained, unascertained, known, unknown or
otherwise.

“Ordinary Course” means the ordinary course of Business of the applicable
Company consistent with past custom and practice (including with respect to
quantity and frequency).

“Pension Plan” shall mean other than any obligations pursuant to any Laws, any
“employee pension benefit plan,” as defined in Section 3(2) of ERISA (including
any “multiemployer plan,” as defined in Section 3(37) of ERISA), which any of
the Companies sponsors or to which any of the Companies contributes or is
required to contribute, or under which any of the Companies may incur any
liability.

“Permits” shall mean all franchises, permits, licenses, qualifications,
rights-of-way, easements, municipal and other approvals, authorizations, orders,
consents and other rights from, and filings with, any Governmental Authority.

“Permitted Encumbrances” shall mean (i) tax liens with respect to taxes not yet
due and payable or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP, consistently applied; (ii) deposits or pledges made in
connection with, or to secure payment of, utilities or similar services, workers
compensation, unemployment insurance, old age pensions or other social security
obligations; (iii) liens reflected on the Most Recent Balance Sheet;
(iv) mechanics’, materialmen’s or contractors’ liens or encumbrances or any
similar lien or restriction for amounts not yet due and payable or which are
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with GAAP, consistently
applied; (v) easements, rights-of-way, restrictions and other similar charges
and encumbrances not interfering with the Ordinary Course of any of the
Companies or materially detracting from the value of the assets of any of the
Companies; and (vi) source code escrows granted in favor of certain customers.

“Person” means an individual, a partnership (general or limited), a corporation,
an association, a limited liability company, a joint stock company, a trust, an
estate, a joint venture or an unincorporated organization.

“Pre-Closing Tax Period” shall have the meaning given to such term in
Section 7.1 hereof.

“Proceeding” shall mean any demand, claim, suit, action, litigation,
investigation, audit, arbitration, administrative hearing or other proceeding of
any nature.

“Purchase Price” shall have the meaning given to such term in Section 2.2.1
hereof.

“Purchaser” shall have the meaning given to such term in the Preamble to this
Agreement.

“Purchaser Shares” means shares of Common Stock of the Purchaser.

“Related Party” shall mean, with respect to any Person, any partner, owner,
equity owner, member, director, officer, manager, or controlling Person of such
Person.

“Representative” shall mean any officer, director, principal, shareholder,
partner, member, attorney, accountant, advisor, agent, trustee, employee or
other representative of a party.

“Royalty Payment” shall mean an amount equal to twenty percent (20%) of revenues
generated by the assets of the Companies. The Royalty Payments will be paid in
cash quarterly as, when and if earned, paid within forty-five (45) days of the
end of each such quarter. The maximum Royalty Payment will be $400,000, with
$100,000 of this amount accelerated if Purchaser secures an aggregate of
$3.0 million in new debt or equity financing after the date of this Agreement.

“Sellers” shall have the meaning given to such term in the Preamble to this
Agreement and “Seller” shall mean any one of them, as applicable.

“Software” shall mean any computer program, operating or other system,
application, firmware or software of any nature, whether operational, active,
under development or design, non-operational, or inactive (including, without
limitation, all object code, source code, comment code, algorithms, processes,
formulae, interfaces, navigational devices, menu structures or arrangements,
icons, operational instructions, scripts, commands, syntax, screen designs,
reports, designs, concepts, and visual expressions), technical manuals, test
scripts, user manuals and other documentation therefore, whether in
machine-readable form, programming language or any other language or symbols,
and whether stored, encoded, recorded or written on disk, tape, film, memory
device, paper or other media of any nature and any and all databases necessary
or appropriate to operate or in the use of any such computer program, operating
or other system, application, firmware or software.

“Subsidiary” and “Subsidiaries” shall have the meanings given to such terms in
Section 3.5.1 hereof.

“Subsidiary Interests” shall have the meaning given to such term in
Section 3.5.2 hereof.

“Tax(es)” shall mean all taxes, charges, fees, levies, duties, imposts or other
assessments or charges imposed by and required to be paid to any Governmental
Authority, including, without limitation, income, excise, property, sales, use,
transfer, gains, ad valorem or value added, stamp, payroll, windfall, profits,
gross receipts, employment, withholding, social security, workers’’
compensation, unemployment compensation, documentation, license, registration,
customs duties, tariffs, net worth and franchise taxes (including any interest,
penalties or additions attributable to or imposed on or with respect to any such
assessment) and any estimated payments or estimated taxes.

“Tax Audit” shall have the meaning given to such term in Section 10.4 hereof.

“Tax Return” shall mean any return, report, information return or other similar
document or statement (including any related or supporting information) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
Laws, regulations or administrative requirements relating to any Tax, including,
without limitation, any information, return, claim for refund, amended return or
declaration of estimated Tax and all federal, state, local and foreign returns,
reports and similar statements.

“Third Party Reimbursement” shall have the meaning given to such term in
Section 9.5 hereof.

ARTICLE 2

PURCHASE AND SALE

2.1 Sale and Purchase of the Equity Interests. On the Closing Date, subject to
the other terms and conditions of this Agreement, the Sellers shall sell, assign
and deliver the Equity Interests to Purchaser, and Purchaser shall purchase and
acquire the Equity Interests from each Seller, free and clear of all
Encumbrances. The Purchase Price shall be allocated among the Sellers as set
forth in Exhibit 2.1 hereto.

2.1.1 Purchase Price and Adjustments. The total purchase price for the Equity
Interests (the “Purchase Price”) shall be 350,000 Purchaser Shares, delivered to
the Sellers at the Closing; and the Royalty Payments, if and when due under this
Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Sellers jointly and severally represent and warrant to Purchaser as set forth
below:

3.1 Organization and Existence. Each of the Companies is a limited liability
company or corporation, as applicable, duly formed or incorporated, validly
existing and in good standing under the laws of its state of formation or
incorporation (as listed on Schedule 3.1). Each of the Companies has all
requisite power and authority to own and operate its Business and to carry on
such Business as presently conducted. Each of the Companies is qualified or
licensed to do business in each jurisdiction in which the conduct of its
Business or ownership of its properties make such qualification necessary,
except for such jurisdictions in which the failure to be so duly qualified or
licensed would not have a Material Adverse Effect on the Companies. Schedule 3.1
lists: (i) the employer identification number for each of the Companies;
(ii) all legal names used by each of the Companies and its predecessors in the
last three (3) years; (iii) all entities merged with or into each of the
Companies or its predecessors in the last three (3) years; and (iv) the address
for each location at which each of the Companies has an office or otherwise has
any material assets (other than Employees working out of their homes). Accurate
and complete copies of the articles or certificates of organization or
formation, operating agreements and other organization documents for each of the
Companies, each as amended to date, have been delivered to Purchaser.

3.2 Authorization. Each Seller has the requisite power and authority to enter
into this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement by each Seller has been duly authorized by all necessary action
on the part of such Seller.

3.3 Due Execution and Delivery; Binding Obligations. This Agreement has been
duly executed and delivered by each Seller. This Agreement constitutes a legal,
valid and binding agreement of each Seller, enforceable against each Seller in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, arrangement, moratorium or similar Laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

3.4 Capitalization; Title to Equity Interests.

3.4.1 (i) The Equity Interests are solely owned, of record and beneficially, by
the Sellers. As of the Closing Date, the Equity Interests will represent the
only outstanding economic, voting, ownership or any other type of equity
interest in the Companies. As of the Closing Date, there are no securities in
the Companies other than the Equity Interests.

3.4.2 The certificate of incorporation and bylaws (or certificate of formation
and operating agreement, as the case may be) of either Company do not impose
upon any holder of any Equity Interests any obligation to make capital
contribution commitments to such Company. As of the Closing Date, the Equity
Interests will be held by Sellers free and clear of all Encumbrances.

3.4.3 As of the Closing Date, none of the Sellers are subject to any
restrictions on transfer, rights of first refusal or other restrictions or
obligations relating to the Equity Interests. As of the Closing Date, except as
set forth on Schedule 3.4, there will be no outstanding subscription, option,
warrant, call right, preemptive right or other agreement or commitment
obligating either Company to issue, sell, deliver or transfer (including any
right of conversion or exchange under any outstanding security or other
instrument) any economic, voting, ownership or any other type of membership or
other interest or security in such Company, other than pursuant to any actions
taken by on behalf of Purchaser or its affiliates.

3.4.4 Schedule 3.4.4 sets forth a list of the officers and directors of each
Company.

3.5 Subsidiaries and Joint Ventures.

3.5.1 Neither Company owns or controls any other partnership, corporation,
limited liability company or other form of entity (a “Subsidiary”).

3.5.2 Neither Company is a party to any joint venture with any other Person.

3.6 No Conflict or Violation; Consents. Except as set forth on Schedule 3.6,
neither the execution and delivery of this Agreement by Sellers nor the
consummation of the transactions contemplated hereby, will result in (i) a
violation of, or a conflict with, the organizational documents of such Seller or
the Companies; (ii) a violation by any Sellers or any of the Companies of any
applicable Law; (iii) a violation by any Seller or any of the Companies of any
order, judgment, writ, injunction, decree or award to which such Seller or any
of the Companies is a party or by which any Seller or any of the Companies is
bound or affected; (iv) a breach of or cause a default under, or result in the
termination of, or accelerate the performance of, or create in favor of any
Person other than any of the Companies a right of termination or consent under,
any Material Contract to which either Company is a party; or (v) an imposition
of an Encumbrance on the Equity Interests or the assets of either Company.

3.7 Governmental Consents and Approvals. Except as set forth on Schedule 3.7,
and except to the extent that the absence thereof would not have a Material
Adverse Effect on the Companies, no Permit, approval, consent or authorization
of, or declaration, filing, application, transfer or registration with, any
Governmental Authority is required to be made or obtained by any Seller or
either Company by virtue of the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby in order
to enable Purchaser to own the Equity Interests and to permit the Companies to
continue the lawful operation of their Business following the Closing Date in
substantially the same manner as it is presently conducted by such Company.

3.8 Pending Litigation. Schedule 3.8 sets forth a complete and correct list of
all pending Actions and, to the knowledge of each Seller, any Actions threatened
against the Companies, or which have been initiated by the Companies, or which
would affect the ability of any Seller to consummate the sale of his or its
respective Equity Interests. None of the Actions, if adversely determined
against the Companies, or their directors or officers, would reasonably be
expected to result in a loss, individually or in the aggregate, in excess of
$5,000. To the knowledge of the Sellers, there is no basis for any Action which,
if adversely determined against either Company, would reasonably be expected to
result in a loss, individually or in the aggregate, in excess of $5,000.

3.9 Financial Information.

3.9.1 Financial Statements. Sellers have furnished to Purchaser copies of
(i) the unaudited balance sheet of the Companies as of      , and the related
statements of income for the      month period then ended (the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP on a consistent basis during the respective periods, fairly and accurately
present in all material respects the financial condition of the Companies and
the results of operations of the Companies for the respective periods covered by
the statements of income contained therein, and are correct and complete in all
material respects.

3.9.2 Accounting Controls. Each Company has maintained a system of internal
accounting controls sufficient to provide reasonable assurance that transactions
have been executed with management’s authorizations, and transactions have been
recorded as necessary to permit preparation of the Financial Statements in
accordance with GAAP.

3.9.3 Indebtedness. As of the Closing Date, neither Company will have any
outstanding Indebtedness.

3.9.4 Undisclosed Liabilities. Except as set forth on Schedule 3.9.4, neither
Company has any liabilities or obligations (known, unknown, asserted,
unasserted, absolute, contingent, accrued, unaccrued, liquidated, unliquidated,
due, to become due, or otherwise, including any liability for Taxes) except
(i) liabilities which are reflected and properly reserved against in the
Financial Statements and (ii) liabilities incurred in the ordinary course since
the date of the Financial Statements in an aggregate amount not exceeding $5,000
arising under any of the Contracts listed on Schedule 3.12.1.

3.9.5 Inter-company Assets and Liabilities. Except as set forth on Schedule
3.9.5, as of the Closing Date, all payable inter-company accounts receivable,
accounts payable and accrued inter-company expenses between or among the
inter-company group consisting of the Companies, the Sellers and their
respective affiliates, shall have been paid or otherwise extinguished and there
will be no inter-company assets or liabilities.

3.10 Absence of Certain Changes. Since the date of the Financial Statements,
there has been no Material Adverse Effect. Without limiting the generality of
the foregoing, except as set forth on Schedule 3.10, since the date of the
Financial Statements neither Company has:

3.10.1 sold, assigned, licensed, leased, transferred, disposed of, or agreed to
sell, assign, license, lease, transfer or dispose of, any asset other than in
the Ordinary Course;

3.10.2 acquired any equity interests in any other Person, acquired any material
assets, except in the Ordinary Course, nor acquired or merged with any other
business or Person;

3.10.3 incurred or created any material Encumbrances on any of its assets;

3.10.4 suffered the destruction, damage or other loss (whether or not covered by
insurance) of any assets or property material to the conduct of the Business;

3.10.5 increased the salary or other compensation payable or to become payable
to any employee of such Company (“Employees”) or obligated itself to pay any
bonus or other additional salary or compensation to any Employee in each case
other than in the Ordinary Course;

3.10.6 other than with respect to at-will Employees, entered into any employment
Contract or collective bargaining Contract, or modified the terms of any
existing such Contract, or made any other change in employment terms for any
Employees outside of the Ordinary Course;

3.10.7 terminated any Employees whose responsibilities are material to any of
the Companies.

3.10.8 adopted, amended, modified, or terminated any Employee Benefit Plan;

3.10.9 made any loan to, or entered into any other transaction with, any
Employees, other than the hiring of at-will Employees in the Ordinary Course;

3.10.10 entered into any new Contract not in the Ordinary Course;

3.10.11 waived, amended, modified, terminated or canceled any Material Contract
or material right, nor has any third party taken any such action with respect to
any Material Contracts;

3.10.12 suffered any disposition or lapse of any Intellectual Property,
including, without limitation, the expiration of any applications for
registration of any Intellectual Property rights;

3.10.13 licensed any Intellectual Property, other than to end users, customers
or distributors in the Ordinary Course;

3.10.14 made any capital expenditures;

3.10.15 made any investment in, or any loan to, any other Person;

3.10.16 created, incurred, assumed, or guaranteed any Indebtedness (other than
Indebtedness to the Purchaser or one of its subsidiaries);

3.10.17 entered into any Contract to take any action, or permit any occurrence,
described above;

3.10.18 satisfied or discharged any Encumbrances or discharged or paid any
Indebtedness or other Obligation to any party;

3.10.19 entered into any other Obligation with any third party;

3.10.20 declared, set aside or paid any dividends, or in respect of any shares
of capital stock, repurchased, redeemed or otherwise acquired shares of
outstanding stock of RevCast;

3.10.21 transferred any membership interests in Enterprises;

3.10.22 mortgaged, pledged or transferred any security interest in, or lien,
created by any of the Companies, with respect to any assets (except for tax
liens for taxes not yet due and payable);

3.10.23 instituted or settled any action or Proceeding against any of the
Companies;

     
3.10.24
3.10.25
3.10.26
  issued any new equity securities;
changed accounting methods or internal controls; or
failed to pay any obligation due in the ordinary course.

3.11 Real Property. Schedule 3.11 sets forth a complete and correct list of all
real property leased by the Companies (“Leased Real Property”). Except as set
forth in Schedule 3.11, neither Company has subleased or otherwise granted any
other Person a right to use any real property. Neither Company owns any fee
interest in any real property.

3.11.1 To Sellers’ knowledge, no Proceedings are pending which would affect or
pertain to the zoning, use or environmental condition of any of the Leased Real
Property.

3.12 Material Contracts.

3.12.1 Schedule 3.12.1 sets forth a complete list of the following Contracts
(the “Material Contracts”): all (i) agreements for Indebtedness to which any of
the Companies is a party; (ii) agreements or commitments to make material
capital expenditures; (iii) agreements to sell, lease or otherwise dispose of
any material assets or properties of either Company, other than in the Ordinary
Course; (iv) agreements limiting the freedom of a Company to compete in any line
of business or in any geographic area or with any Person; (v) Leases; (vi) joint
venture agreements and partnership agreements to which a Company is a party;
(vii) any license from a third party to any of the Companies for Intellectual
Property, other than shrink wrapped software that is generally available in the
commercial markets, such as word processing programs; (viii) Contracts involving
any Companies’ investment in, or any loan to, any other Person; (ix) other than
with respect to at-will Employees, employment agreements or loan agreements with
any Employees; (x) Contracts that involve payments or receipts of either
(A) more than $10,000 annually or (B) $20,000 in the aggregate in future
payments or receipts over the life of such Contract; (xi) Contracts of value
which default could have a Material Adverse Effect; (xii) Contracts outside of
the Ordinary Course and (xiii) Contracts that require consent or notice of
assignment or will accelerate or terminate on change of control;
(xiv) manufacturing or joint development agreements; (xv) confidentiality and
non-disclosure agreements (whether any of the Companies is the beneficiary or
the obligated party thereunder); (xvi) contracts or commitments relating to
commission arrangements with others; (xvii) consulting contracts and severance
agreements, (xviii) indemnification agreements; (xix) any Contract with the
federal, state or local government or any agency or department thereof; (xx) any
Contract or other arrangement or understanding with a Related Party;
(xxi) Contracts that are in the nature of offset or barter agreements.

3.12.2 Each Material Contract is valid, binding and enforceable against the
Company that is a party thereto, in accordance with its term, except that
(i) such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally, and (ii) general principles
of equity (regardless of whether enforceability is considered in a proceeding at
law or in equity). To the knowledge of the Sellers, each Material Contract is
valid, binding and enforceable against the other parties thereto, in accordance
with its terms. None of the Companies is in default, violation or breach in any
material respect under any Material Contract, and no event has occurred which
with notice or lapse of time would constitute a material breach or default, or
permit termination, modification, or acceleration, under such Material Contract.
Except as disclosed on Schedule 3.12.2, each Material Contract shall be in full
force and effect without penalty in accordance with its terms immediately
following the consummation of the transaction contemplated hereby. None of the
Companies has committed any act, and there has been no omission by any of the
Companies, which may result in, and there has been no occurrence which may give
rise to, material product liability or liability for breach of warranty (whether
covered by insurance or not) on the part of any of the Companies, with respect
to products designed, manufactured, assembled, sold, repaired, maintained,
delivered or installed or services rendered prior to or on the Closing Date.

3.13 Intellectual Property.

3.13.1 Schedule 3.13.1 sets forth a complete and correct list of all patents,
patent applications, registered trademarks, registered service marks, mask
works, trade names, registered copyrights, Software owned or licensed, under
development or held for use by any of the Companies, and, in the case of
Software developed by any of the Companies, if any, a product description, the
language in which it is written and the type of hardware platform(s) on which it
runs, and all applications for registration included in the registered
Intellectual Property filed by or held in the name of a Company.

3.13.2 (i) Without expansion of the representations and warranties made in this
subsection 3.13.2(ii) and 3.13.2(iii), all right, title and interest in and to
the Intellectual Property is either owned by the Companies to whose Business
such Intellectual Property relates free and clear of all Encumbrances, other
than Permitted Encumbrances, or is licensed by the Companies from a third party
unaffiliated with any Seller pursuant to a valid and enforceable written
license, other than any such license or sublicense between the Companies, and
the Companies have good and marketable title to such Intellectual Property,
(ii) no claims have been made or, to the knowledge of the Sellers, threatened
(including by way of a demand letter or offer to license), to the Sellers or the
Companies by any Person, and there are no grounds for any Person to claim that
(A) the Companies do not own or have the right to use, as applicable, any
material Intellectual Property used in their Business, (B) the operation of the
Business of the applicable Company as presently conducted is infringing,
misappropriating or otherwise violating the intellectual property rights of any
Person, or (C) the Intellectual Property purported to be owned by either Company
infringes, misappropriates or otherwise violates the intellectual property
rights of any third party or is invalid or unenforceable, and (iii) to the
knowledge of the Sellers, neither of the Companies is infringing,
misappropriating or otherwise violating, or has infringed, misappropriated or
otherwise violated any intellectual property rights of any other Person. The
Companies have taken all steps customary and reasonable in the industry
(including, entering into appropriate confidentiality and nondisclosure
agreements and work product agreements with all current and former officers,
directors, subcontractors, employees, licensees and customers) in connection
with the Business to safeguard and maintain the secrecy and confidentiality of,
and the proprietary rights in, the Intellectual Property. Without limiting the
foregoing, all Intellectual Property rights that were created by consultants,
independent contractors or other third parties for or on behalf of any of the
Companies are subject to written agreements pursuant to which all right, title
and interest therein, including without limitation the copyrights thereto, have
been duly and properly assigned to one of the Companies. No current or former
owners, equity owners, partners, directors, executives, officers, employees,
independent contractors or any other parties has any interest in or right to any
Intellectual Property, including, but not limited to, the right to royalty
payments.

3.13.3 Except as set forth on Schedule 3.13.3, to the knowledge of the Sellers,
no Person is currently infringing or otherwise violating any Companies’ rights
in any owned Intellectual Property.

3.13.4 No rights or permission of any of the Companies or any other party are
necessary to use, make, manufacture, reproduce, distribute, display, perform,
market, license, sell, offer to sell, modify, adapt, translate, enhance,
improve, update, or create derivative works based upon any Intellectual
Property, except as provided under any licenses relating thereto.

3.13.5 Set forth on Schedule 3.13.5 are all Internet domain names related to or
used or held for use in connection with, related to, pursuant to, in the conduct
of, or as part of the Business, or licensed to or used, owned, or registered by
the Companies.

3.13.6 The registrations with respect to the registered Intellectual Property
owned by the Companies set forth on Schedule 3.13.1 (other than those trademarks
designated “Inactive Marks” or “Trademark Applications”) are complete and
accurate and are in full force and effect.

3.14 Employee Matters.

3.14.1 There is no labor strike, dispute, slowdown, or stoppage pending or, to
the knowledge of the Sellers or the Companies, threatened against the Companies.
None of the Companies is a party to or bound by any collective bargaining
agreement with respect to any Employees. To the knowledge of the Sellers and the
Companies, no certification question or organizational drive exists or has
existed within the past two (2) years with respect to Employees. Except as set
forth on Schedule 3.8, there is no unfair labor practice, charge or complaint of
discrimination (including discrimination based upon sex, age, marital status,
race, national origin, sexual preference, handicap or veteran status) or any
other matter against or involving any of the Companies pending or, to the
knowledge of the Sellers and the Companies, threatened before the National Labor
Relations Board, the Equal Employment Opportunity Commission or any other
Governmental Authority pertaining to or involving Employees. Except as set forth
on Schedule 3.14.1 and except as required by any Law, none of the Companies has
entered into any severance Contract or similar arrangement in respect of any
Employee that will result in any obligation (absolute or contingent) of any of
the Companies to make any payment to any Employee following termination of
employment or upon consummation of the transactions contemplated by this
Agreement.

3.14.2 Schedule 3.14.2 lists the names, current base salary or hourly wage rate
and the 2004 bonuses and commissions of all Employees, consultants and third
party agents of the Companies.

3.14.3 The Companies are in compliance in all material respects with all
applicable Laws relating to employment practices. The Companies have delivered
to Purchaser accurate and complete copies of all current employee manuals and
handbooks, disclosure materials, policy statements and other materials relating
to the employment of its employees.

3.14.4 Schedule 3.14.4 sets forth a complete and correct list of all Employee
Benefit Plans of each of the Companies. Each such Employee Benefit Plan complies
in all material respects with the provisions of and has been administered in
compliance with the provisions of ERISA and all other applicable Laws. Without
limiting the generality of the foregoing, no “prohibited transaction” (as such
term is defined in Section 4975 of the Code, or in Part 4 of Subtitle B of Title
I of ERISA) has occurred with respect to any such Employee Benefit Plan that
could result in the imposition of material Taxes or penalties on the Companies,
and neither any Seller nor any of the Companies has failed to make any
contribution to, or to make any payment under, any such Employee Benefit Plan
that it was required to make prior to Closing pursuant to the terms of such
Employee Benefit Plan or pursuant to applicable Law that could result in any
material liability to the Companies.

3.15 Taxes. Except as set forth on Schedule 3.15, (i) all Tax Returns relating
to the Companies that are required by Law to be filed have been duly filed on a
timely basis, (ii) all amounts set forth thereon have been paid in full and all
such Tax Returns are correct and complete in all material respects, (iii) none
of the Companies have waived nor has been requested to waive any statute of
limitations in respect of Taxes, (iv) there are no pending or threatened Actions
for the assessment or collection of Taxes that relate to the activities or
income of any of the Companies, (v) there are no liens for Taxes upon the assets
of any of the Companies other than liens for Taxes not yet due and payable or
being contested in good faith, (vi) all material Taxes which any of the
Companies is required by Law to withhold or to collect for payment have been
duly withheld and collected, and have been paid or accrued, reserved against and
entered on their respective Books and Records in accordance with GAAP and
(vii) all Tax deficiencies of any of the Companies determined as a result of any
past completed audit have been satisfied. There are no Tax-sharing agreements or
similar arrangements (including indemnity arrangements) with respect to or
involving the Companies. The Sellers have properly requested, received and
retained all necessary exemption certificates and other documentation supporting
any claimed exemption or waiver of Taxes on sales or other transactions for
which Purchaser would have been obligated to collect or withhold Taxes.

3.16 Compliance with Law. Except as set forth on Schedule 3.16, each Company
currently conducts its Business in compliance in all material respects with all
Laws applicable to the conduct of its Business. No Seller or either Company has
received any written notice from, nor does any Seller have any knowledge that,
any Governmental Authority or other Person is claiming or threatening to claim
any violation or potential violation of any Law with respect to any of the
Companies.

3.17 Permits. Each of the Companies holds all material Permits necessary for the
lawful operation of its Business as presently conducted, and all such Permits
are in full force and effect.

3.18 Insurance. Schedule 3.18 contains an accurate list of all policies of
insurance in effect on the date hereof relating to the Companies. All such
policies are valid, outstanding and enforceable. None of the Companies has
received notice of any actual or threatened modification or cancellation of any
such insurance. Except as set forth on Schedule 3.18, there are no pending
claims under any insurance policies.

3.19 Brokers and Finders. Except as listed on Schedule 3.19, all negotiations
relating to this Agreement and the transactions contemplated hereby have been
carried on without the intervention of any Person acting on behalf of any Seller
or the Companies in such manner as to give rise to any claim for any brokerage
or finders’ commission, fee or similar compensation.

3.20 Accounts Receivable; Expenses.

3.20.1 The accounts and notes receivable reflected in the Financial Statements
of the Companies are recorded in accordance with GAAP. The accounts and notes
receivable on the date of the Financial Statements arose from bona fide
transactions, including sales of goods or services rendered, and represent bona
fide claims against debtors for sales, services performed or other charges and
all of the goods delivered and services performed which give rise to such
accounts were delivered or performed in accordance with applicable orders,
contract or customer requirements. All such accounts and notes are collectible
except to the extent of any reserves. All reserves for bad debt shown on the
Financial Statements of each of the Companies are reflected properly in
accordance with GAAP.

3.20.2 The collection practices employed by each of the Companies have not
changed from the Ordinary Course since the date of the Financial Statements.

3.20.3 There has been no unusual discounts or accelerations in connection with
any accounts or notes receivable after the date of the Financial Statements.

3.20.4 As of the Closing Date, the Companies shall have paid all expenses
currently due and owing, consistent with past practices.

3.21 Customers. Schedule 3.21 sets forth a complete and accurate list of the
names of all of the customers of each of the Companies, showing the approximate
total billings in United States dollars to each such customer during the last
fiscal year and the present year to date. None of the Companies has received any
written communication from any customer named on Schedule 3.21 of any intention
to return, terminate or materially reduce purchases from the Companies.

3.22 Bank Accounts. Set forth on Schedule 3.22 is a complete list of all bank,
brokerage or similar account of each of the Companies and the names of all
officers or employees who are authorized to make withdrawals therefrom or
dispositions thereof.

3.23 Books and Records. Except as set forth on Schedule 3.23, the Books and
Records of each of the Companies have been maintained in accordance with
generally accepted industry practice. The Books and Records are true, accurate
and complete in all material respects and fairly reflect the activities of the
Companies.

3.24 Questionable Payments. None of the partners, members, owners, directors,
managers, executives, officers, representatives, agents or employees of any of
the Companies (when acting in such capacity or otherwise on behalf of the
Companies): (i) has used or is using any corporate funds for illegal
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) has used or is using any corporate funds for any direct
or indirect unlawful payments to any foreign or domestic government officials or
employees; (iii) has violated or is violating any provision of the Foreign
Corrupt Practices Act of 1977; (iv) has established or maintained, or is
maintaining, any unlawful or unrecorded fund of corporate monies or other
corporate properties; (v) has made at any time since the date of formation any
false or fictitious entries on the books and records of the Companies; or
(vi) has made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment of any nature using corporate funds or otherwise on behalf of
any of the Companies.

3.25 Environmental Matters.

The Companies have at all times been in compliance in all material respects with
applicable Environmental Laws in respect to the Leased Real Properties. No
Company has received any notice from any governmental agency in connection with
environmental issues arising out of or relating to the Leased Real Property.
There are no pending civil, criminal or administrative proceedings against any
of the Companies under any Environmental Laws arising out of relating to the
condition of any of the Leased Properties or any of the Companies’ activities
thereon. Except as set forth on Schedule 3.25, to the Companies’ knowledge, no
underground or above ground storage tanks, active or abandoned, are present at
any Leased Real Property.

3.26 Financial Projections: Operating Plan. The Sellers have made available to
Purchaser certain financial projections with respect to the Companies which
projections were prepared for internal use only. These projections were prepared
in good faith and are based on assumptions believed by the Sellers to be
reasonable as of the date the projections were prepared and the Sellers have
disclosed any material changes since their delivery to the Purchaser.

3.27 Investment Intent. Sellers are acquiring the Purchaser Shares for their own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof. Sellers are “accredited investors” as defined in Rule
501(a) of Regulation D of the Securities Act of 1933, as amended. Sellers
understand and agree that they may not sell, dispose, transfer, pledge,
hypothecate or otherwise dispose of any of the Purchaser Shares (i) without
registration under the Securities Act of 1933, as amended, except pursuant to an
exemption from such registration available under such Act and (ii) except in
accordance with any applicable provisions of state and local securities Laws.

3.28 No Other Agreements to Sell the Companies or the Equity Interests. The
Sellers do not have any legal obligation, absolute or contingent, to any other
Person to sell the Equity Interests or the assets of any of the Companies or to
effect any merger, consolidation or other reorganization of any of the Companies
or to enter into any agreement with respect thereto, except pursuant to this
Agreement.

3.29 Full Disclosure. No representation or warranty of any of the Sellers in
this Agreement and no statement contained in any written material or
certificates furnished or to be furnished to Purchaser (including the
information provided in the Schedules hereto) pursuant hereto (i) contains any
untrue statement of any material fact or (ii) omits to state any fact that is
necessary to make the statements made, in the context in which made, not false
or misleading in any material respects.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers as follows:

4.1 Organization. Purchaser is a corporation duly organized, validly existing
and in good standing under the Laws of Nevada.

4.2 Authorization. Purchaser has the requisite power and authority to enter into
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Purchaser of this Agreement has been duly authorized by all necessary action on
the part of Purchaser.

4.3 Due Execution and Delivery; Binding Obligations. This Agreement has been
duly executed and delivered by Purchaser and constitutes a legal, valid and
binding agreement of Purchaser, enforceable in accordance with its terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

4.4 No Conflict or Violation. Neither the execution and delivery of this
Agreement by Purchaser nor the consummation of the transactions contemplated
hereby, will result in (i) a violation of, or a conflict with, Purchaser’s
organizational documents or any subscription, members’ or similar agreements or
understandings to which Purchaser is a party; (ii) a violation by Purchaser of
any applicable Law or (iii) a violation by Purchaser of any order, judgment,
writ, injunction, decree or award to which Purchaser is a party or by which
Purchaser is bound or affected.

4.5 Consents and Approvals. No consent, permit, approval or authorization of, or
declaration, filing, application, transfer or registration with, any
Governmental Authority, or any other Person is required to be made or obtained
by Purchaser by virtue of the execution, delivery or performance of this
Agreement.

4.6 Brokers and Finders. All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any Person acting on behalf of Purchaser in such manner as to give rise to
any claim for any brokerage or finders’ commission, fee or similar compensation.

4.7 Investment Intent. Purchaser is acquiring the Equity Interests for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof. Purchaser is an “accredited investor” as defined in
Rule 501(a) of Regulation D of the Securities Act of 1933, as amended. Purchaser
understands and agrees that it may not sell, dispose, transfer, pledge,
hypothecate or otherwise dispose of any of the Equity Interests (i) without
registration under the Securities Act of 1933, as amended, except pursuant to an
exemption from such registration available under such Act and (ii) except in
accordance with any applicable provisions of state and local securities Laws.

4.8 Capital Structure. The authorized capital stock of Purchaser consists of
150,000,000 shares of Common Stock, par value $0.00001 per share and 50,000,000
shares of preferred stock, par value $0.00001 per share, of which 8,863,636
shares of Series D Preferred Stock have been designated. As of the date hereof,
there are (i) approximately 30,000,000 shares of Common Stock issued and
outstanding and 0 shares of Common Stock held in Parent’s treasury, (ii)
approximately 24,000,000 shares of Common Stock reserved for issuance upon
exercise of outstanding stock options or otherwise, (iii) no shares of Series C
Preferred Stock issued and outstanding and (iv) 7,045,454 shares of Series D
Preferred Stock issued and outstanding. There no issued and outstanding shares
of Purchaser’s Series A Preferred Stock or Series B Preferred Stock or Series C
Preferred Stock. Other than the convertible instruments described above, no
person has any phantom rights, options, warrants or other equity interest or
instrument convertible into any equity interest in Purchaser or otherwise has
any right to acquire any equity interest or any instrument convertible into any
equity interest in Purchaser.  All of the issued and outstanding shares of
Purchaser’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights and were issued in full
compliance with applicable state and Federal securities law and any rights of
third parties.

4.9 SEC Documents/Purchaser Financial Statements. Purchaser has furnished or
made available to the Sellers true and complete copies of all reports or
registration statements filed by it with the U.S. Securities and Exchange
Commission (the “SEC”) since January 1, 2004, all in the form so filed (all of
the foregoing being collectively referred to herein as the “SEC Documents”). As
of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act as the
case may be, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, except to the extent corrected by a
document subsequently filed with the SEC. The consolidated financial statements
of Purchaser, including the notes thereto, included in the SEC Documents (the
“Purchaser Financial Statements”) have been prepared in accordance with GAAP
consistently applied (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by SEC rule) and present fairly, in
all material respects, the consolidated financial position of Purchaser at the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).

ARTICLE 5

CLOSING

5.1.1 Closing. The closing shall take place at 10.00 a.m., Chicago time, on or
about September 15,, 2006 or such later date as all of the conditions in
Articles 7 and 8 are fulfilled or waived (the “Closing”), but in no event shall
the Closing be later than September 30, 2006 (the “Drop Dead Date”), at the
offices of Enterprises, or at such other time and place mutually agreeable to
the parties. The date on which Closing occurs is referred to herein as the
Closing Date.

5.1.2 General Procedure. At the Closing, each party shall deliver to the party
entitled to receipt thereof the documents required to be delivered pursuant to
Article VIII hereof and such other documents, instruments and materials (or
complete and accurate copies thereof, where appropriate) as may be reasonably
required in order to effectuate the intent and provisions of this Agreement, and
all such documents, instruments and materials shall be satisfactory in form and
substance to counsel for the receiving party.

ARTICLE 6

COVENANTS

6.1 Access to Information.

6.1.1 The Companies and Sellers shall give Purchaser and its designated
representatives, upon reasonable notice and at mutually agreeable times, access
to all of the properties and assets and customers of the Companies and to all of
each Company’s documents, Books and Records relating to its current and past
operations and Business and to make copies thereof and permit such
representatives to interview and question the Customer’s employees. Purchaser
will not reveal any confidential data and/or information supplied by the
Companies except to its management, counsel, accountants, insurance
representatives, investment and commercial bankers and like agents, for purposes
relating to the evaluation and consummation of the transactions contemplated by
this Agreement, and in the event the transactions contemplated by this Agreement
are not consummated, such data and information will be returned to the Companies
and will be held confidential by those to whom it is disclosed.

6.1.2 Provided Purchaser and Purchaser’s representatives have signed reasonable
confidentiality agreements protecting the confidential information of Sellers,
each Seller shall give Purchaser access to such Seller’s Books and Records as
they relate to the Companies after the Closing, during regular business hours
upon not less than two (2) business days’ notice, as necessary, in order for
Purchaser to prepare tax filings and audits and in connection with debt or
equity financings.

6.2 Conduct of the Business Pending Closing. Between the date hereof and the
Closing hereunder, each Company will:

6.2.1 not take any action which would render untrue any of the representations
or warranties of the Companies and the Sellers herein contained, and not omit to
take any action within its power, the omission of which would render untrue any
such representation or warranty;

6.2.2 conduct its Business in the Ordinary Course;

6.2.3 not enter into any Contract with any party, other than Contracts entered
into in the Ordinary Course, and not amend, modify or terminate any Contract
other than in the Ordinary Course without the prior written consent of
Purchaser;

6.2.4 use commercially reasonable efforts to preserve its business intact, to
keep available the services of its Employees, and to preserve its relationships
with its customers and others with whom it deals consistent with past practice;

6.2.5 not reveal, orally or in writing, to any party, other than Purchaser and
Purchaser’s authorized agents, any of the business procedures and practices
followed by it in the conduct of its Business or any technology used in the
conduct of its Business;

6.2.6 maintain in full force and effect all of the insurance policies listed on
Schedule 3.18 and make no change in any insurance coverage without the prior
written consent of Purchaser;

6.2.7 keep the premises occupied by it and all of its equipment and other
tangible personal property in good order and repair and perform all necessary
repairs and maintenance within normal time frames of scheduled maintenance;

6.2.8 continue to maintain all of its usual Books and Records in accordance with
its past practices and not to make any material Tax elections;

6.2.9 not amend its articles or incorporation, bylaws or other organizational
documents;

6.2.10 not declare or make any dividend or other payment on or with respect to
the Equity Interests, redeem or otherwise acquire any securities or issue any
securities or any, option, warrant or right relating thereto;

6.2.11 not pay any bonuses to any of its Employees, other than in the Ordinary
Course;

6.2.12 not waive any right or cancel any claim;

6.2.13 not increase the compensation or the rate of compensation payable to any
of its Employees without the prior written approval of the Purchaser;

6.2.14 maintain its entity existence and not merge or consolidate with any other
entity;

6.2.15 comply with all provisions of any Contract applicable to it and all
applicable Laws consistent with past practices;

6.2.16 except with Purchaser’s consent, not make any capital expenditures in
excess of $5,000 per expenditure and/or $10,000 in the aggregate;

6.2.17 neither discuss nor negotiate with any other Person or entity the sale or
other transfer, or Encumbrance, of the assets or the Equity Interests of the
Companies;

6.2.18 deposit all funds received into the Companies’ principal bank accounts
and will pay all expenses of the Companies from such accounts; and

6.2.19 use commercially reasonable efforts to effectuate the transactions
contemplated by this Agreement, and to do all things whatsoever necessary and
proper to effect the transactions and agreements contemplated herein.

6.3 Payment on Account of Contract. Between the date hereof and up until and
after the Closing hereunder, each Seller shall immediately remit any payment it
receives (if any) on account of a Contract to the Companies.

6.4 Product Development; Competition. Sellers who are not affiliates of APP
Design shall not directly or indirectly sell or develop products that are
functionally similar or that would compete with the current products of any of
the Companies. Sellers who are affiliates of APP Design shall not sell (but may
develop for third party clients of APP Design or such Sellers) products that are
functionally similar or competitive with the current products of any of the
Companies (provided that the restrictions in this sentence shall terminate on
the three month anniversary of the termination of the APP Design Agreement).
Sellers will not solicit any current or future customers of the Companies
without Purchaser’s written consent.

6.5 Governmental Permits and Approvals. The Companies and the Sellers shall use
their commercially reasonable efforts to obtain all Permits and approvals from
any Governmental Authority required to be obtained by the Sellers and/or any
Company and/or the Purchaser for the lawful consummation of the transactions
contemplated hereby, and to take all steps necessary to transfer or have
reissued to Purchaser any governmental licenses, approvals or permits by
Closing.

6.6 Reasonable Efforts. Purchaser shall use commercially reasonable efforts to
effectuate the transactions contemplated by this Agreement, and to do all things
whatsoever necessary and proper to effect the transactions and agreements
contemplated herein.

6.7 Confidentiality. No party shall use any information or data obtained in
connection with the negotiation of the transactions contemplated by this
Agreement for any purpose other than to pursue and further the consummation of
such transactions.

ARTICLE 7

CONDITIONS PRECEDENT TO CLOSING

7.1 Conditions Precedent to Closing of Purchaser. Each and every obligation of
Purchaser to enter into the transactions contemplated by this Agreement and
complete the Closing is subject, at Purchaser’s option, to the fulfillment and
satisfaction of each of the following conditions:

7.1.1 The representations and warranties of the Companies and Sellers contained
in this Agreement will be true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date. The Schedules to this Agreement will be complete, accurate and
current on and as of the Closing Date. Each Seller and the Company and each
Subsidiary will have performed and complied with all covenants and agreements
required by this Agreement to be performed or complied with by them on or prior
to the Closing Date. Each Seller and the Companies will have delivered to
Purchaser a certificate, dated the Closing Date, to the foregoing effect;

7.1.2 No action, suit or proceeding will have been instituted before any court
or Governmental Authority or instituted or threatened by any Person which could
materially affect the assets, Obligations, financial condition or prospects of
any of the Companies or restrain or prevent the carrying out of the transactions
contemplated hereby or seek damages in connection with such transactions;

7.1.3 All necessary approvals and/or filings for the transactions contemplated
hereby to be obtained and/or made by any of the Companies and any Seller will
have been obtained and/or made, as the case may be, and shall be in full force
and effect; and

7.1.4 The deliveries set forth in Section 8.1 shall have occurred.

7.2 Conditions Precedent to Closing of the Companies and Sellers. Each and every
obligation of the Companies and Sellers to enter into the transactions
contemplated by this Agreement and complete the Closing is subject, at their
option, to the fulfillment and satisfaction of each of the following conditions:

7.2.1 The representations and warranties of Purchaser contained in this
Agreement will be true and correct on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date. Purchaser will
have performed and complied with all covenants and agreements required by this
Agreement to be performed or complied with by it on or prior to the Closing
Date. Purchaser will have delivered to Seller a certificate, dated the Closing
Date, to the foregoing effect;

7.2.2 All necessary approvals and/or filings for the transactions contemplated
hereby to be obtained and/or made by Purchaser will have been obtained and/or
made, as the case may be, and shall be in full force and effect;

7.2.3 No action, suit or proceeding will have been instituted before any court
or government body or restricted or threatened by any person which could
materially prevent the carrying out of the transactions contemplated hereby; and

7.2.4 The deliveries set forth in Section 8.2 shall have occurred.

ARTICLE 8

DELIVERIES AT CLOSING

8.1 The Companies’ and Sellers’ Deliveries at Closing. The Companies and the
Sellers, as applicable, shall deliver to Purchaser at Closing:

8.1.1 The stock certificates or membership interests and an assignment of
membership interest or stock power assigning all of the Equity Interests to
Purchaser.

8.1.2 Good standing certificate or the equivalent for each of the Companies,
dated no earlier than ten (10) days before the Closing Date, from the
jurisdiction of incorporation or formation.

8.1.3 A certified copy of the articles of incorporation or organization, and
each amendment thereto, of each of the Companies, from the secretary of state of
the jurisdiction in which such Company is incorporated.

8.1.4 A true and correct copy of each Companies’ bylaws or operating or similar
agreement, and each amendment thereto.

8.1.5 Duly executed resignations of each member of the board of directors of
each of the Companies.

8.1.6 The minute books, equity transfer books or similar books and records and
seal of each of the Companies.

8.1.7 The APP Design Agreement, executed by all parties other than the
Purchaser.

8.1.8 All keys to safe deposit boxes of any of the Companies and authorized
forms to change (i) the permitted users of the safe deposit boxes and
(ii) permitted users and authorized persons for banking relationships.

8.1.9 Each Employment Agreement, executed by all parties other than the
Purchaser.

8.1.10 All other agreements, certificates, instruments, financial statement
certifications and documents reasonably requested by Purchaser in order to fully
consummate the transactions contemplated by this Agreement and carry out the
purposes and intent of this Agreement.

8.2 Purchaser’s Deliveries at Closing. Purchaser shall deliver to the Sellers at
Closing:

8.2.1 The Purchaser Shares delivered in accordance with the Sellers’ written
instructions.

8.2.2 The Employment Agreements, duly executed by the Purchaser or the Company.

8.2.3 The APP Design Agreement, executed by the Purchaser.

8.2.4 All other agreements, certificates, instruments and documents reasonably
requested by any Seller in order to fully consummate the transactions
contemplated by this Agreement and carry out the purposes and intent of this
Agreement.

ARTICLE 9

INDEMNIFICATION

9.1 Survival of Representations and Warranties. All representations and
warranties made hereunder or pursuant hereto or in connection with the
transactions contemplated hereby shall survive the Closing for a period of one
year following the Closing Date, except all representations and warranties made
by Sellers under Sections 3.1, 3.2, 3.3, 3.4, 3.5, and 3.15, which shall survive
the Closing through the date of the applicable statute of limitations.

9.2 Indemnification Obligations.

9.2.1 Indemnification by Seller. Sellers shall jointly and severally indemnify,
defend and hold harmless Purchaser, the Companies and their respective
affiliates, and Representatives, and shall reimburse each such Person on demand
for any Damages resulting from any of the following: (i) any breach or default
in the performance by any of the Sellers of any covenant or agreement contained
herein, in any agreement contemplated hereby or executed in connection herewith,
or in any certificate or other instrument delivered or to be delivered by or on
behalf of any of the Sellers pursuant hereto or thereto; (ii) any breach of
warranty or inaccurate representation made by any of the Sellers herein; and
(iii) the operation of the Business of each of the Companies prior to the
Closing Date provided, however, that:

9.2.1.1 None of the Sellers shall be required to pay any Damages to Purchaser
unless the aggregate amount of all Damages exceeds $5,000, in which case all
Damages shall be paid, and (ii) in no event shall the aggregate amount of
Damages payable by the Sellers exceed $75,000, provided, however, that this
limit on Damages shall not apply to Damages for breaches of warranty or
inaccurate representation made by Sellers under Sections 3.1, 3.2, 3.4, 3.5,
3.9.5, 3.15 and 3.19; and

9.2.1.2 Indemnity claims under this Section 9.2.1 shall be paid in cash by the
Sellers.

9.2.2 Indemnification by Purchaser. Purchaser shall indemnify, defend and hold
harmless Sellers and any of their affiliates and Representatives, and shall
reimburse each such Person on demand for any Damages resulting from any of the
following: (i) any breach or default in the performance by Purchaser of any
covenant or agreement of Purchaser contained herein, in any agreement
contemplated hereby or executed in connection herewith, or in any certificate or
other instrument delivered or to be delivered by or on behalf of Purchaser
pursuant hereto or thereto; (ii) any breach of warranty or inaccurate
representation made by Purchaser herein; and (iii) the operation of the Business
of each of the Companies after the Closing Date provided, however, that,
(A) Purchaser shall not be required to pay any Damages to Sellers or any such
Persons with respect to the breach of any representation or warranty pursuant to
the foregoing clause (ii) unless the aggregate amount of all Damages exceeds
$5,000, in which case all Damages shall be paid, and (B) in no event shall the
aggregate amount of Damages payable by Purchaser exceed $75,000.

9.2.3 Claims for Indemnity. Whenever a claim for Damages shall arise for which
one party (“Indemnitee”) shall be entitled to indemnification hereunder,
Indemnitee shall notify the other party(s) (“Indemnitor”) in writing within
thirty (30) days of the first receipt of notice of such claim, and in any event
within such shorter period as may be necessary for Indemnitor to take
appropriate action to resist such claim; provided that the failure to give
notice as herein provided shall not relieve Indemnitor of its obligation to
indemnify Indemnitee except to the extent that Indemnitor shall have been
prejudiced in its ability to defend such claim. Notwithstanding anything in this
Agreement to the contrary, written notice of any Indemnitee’s claim for
indemnification for breach of representations and warranties must be given
within the survival period for such representations and warranties set forth in
Section 9.1, and any indemnity claim for breaches of representations and
warranties which has not been noticed in writing by such date shall be
time-barred, irrespective of whether such claim was known or unknown by such
date to the party seeking indemnification. Each notice shall specify all facts
known to Indemnitee giving rise to such indemnity rights and shall estimate the
amount of the liability arising therefrom. If Indemnitee is duly notified of a
dispute, the parties shall attempt to settle and compromise the same, or if
unable to do so within thirty (30) days (or such longer period as they may
agree) of Indemnitor’s delivery of notice of a dispute, either party may seek
judicial resolution of the dispute. Any rights of indemnification established by
reason of such settlement, compromise or arbitration shall promptly thereafter
be paid and satisfied by Indemnitor.

9.2.4 Defense of Third Party Claims. Upon receipt by Indemnitor of a notice from
an Indemnitee with respect to any claim of a third party against Indemnitee,
Indemnitor may assume the defense of such claim with counsel reasonably
satisfactory to Indemnitee, and Indemnitee shall cooperate to the extent
reasonably requested by Indemnitor in defense or prosecution thereof and shall
furnish such records, information and testimony and attend all such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested by Indemnitor in connection therewith. If Indemnitor assumes the
defense of such claim, Indemnitee shall have the right to employ its own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of Indemnitee. If Indemnitor has assumed the defense of any claim
against Indemnitee, Indemnitor shall have the right to settle any claim for
which indemnification has been sought and is available hereunder involving only
cash payment and/or a release it from liability; provided that, to the extent
that such settlement requires Indemnitee to take, or prohibits Indemnitee from
taking, any action or purports to obligate Indemnitee, then Indemnitor shall not
settle such claim without the prior written consent of Indemnitee. If Indemnitor
does not assume the defense of a third party claim and disputes Indemnitee’s
right to indemnification, Indemnitee shall have the right to participate in the
defense of such claim through counsel of its choice, at Indemnitor’s expense
(subject to the validity of the Indemnitee’s claim), and Indemnitee shall have
control over the litigation and authority to resolve such claim with the prior
consent of Indemnitor, which consent shall not be unreasonably withheld.

9.3 No Double Recovery. Notwithstanding the fact that any Indemnitee may have
the right to assert claims for indemnification under or in respect of more than
one provision of this Agreement or another agreement entered into in connection
herewith in respect of any fact, event, condition or circumstance, no Indemnitee
shall be entitled to recover the amount of any Damages suffered by such
Indemnitee more than once under all such agreements in respect of such fact,
event, condition or circumstance, and an Indemnitor shall not be liable for
indemnification to the extent the Indemnitee has otherwise been fully
compensated on a dollar-for-dollar basis for such Damages pursuant to the
procedures set forth in Section 9.2.

9.4 Cooperation. Notwithstanding anything to the contrary contained in this
Article 6, the parties shall cooperate with each other in connection with any
claim for indemnification hereunder, including to obtain the benefits of any
insurance coverage for third party claims that may be in effect at the time a
third party claim is asserted.

9.5 Mitigation. The amount of any Damages of any Indemnitee under this Article 6
shall be net of (a) the amount, if any, receivable by the Indemnitee from any
third party (including, without limitation, any insurance company or other
insurance provider) and (b) the amount, if any, equal to the Tax benefit (such
amounts being collectively referred to herein as a “Third Party Reimbursement”),
in respect of or attributable to the Damages suffered thereby. If, after receipt
by the Indemnitee of any indemnification payment hereunder, such Person receives
or becomes entitled to receive a Third Party Reimbursement in respect of the
same Damages for which indemnification was made and such Third Party
Reimbursement was not taken into account in assessing the amount of
indemnification, then the Indemnitee shall turn over all of such Third Party
Reimbursement to the Indemnitor up to the amount of the indemnification paid
pursuant hereto.

9.6 Exclusive Remedy. Except in the case of fraud, the indemnification provided
in this Article 9 will constitute the exclusive remedy of the Purchaser, the
Companies and their respective affiliates and Representatives, or Sellers and
their affiliates and Representatives, as the case may be, and their respective
assigns from and against any and all Damages asserted against, resulting to,
imposed upon or incurred or suffered by, any of them, directly or indirectly, as
a result of, or based upon or arising from the breach of any representation or
warranty or the non-fulfillment of any agreement or covenant in or pursuant to
this Agreement or any other agreement, document, or instrument required
hereunder. Purchaser and Sellers each hereby waive, to the fullest extent
permitted under applicable Law, any and all rights, claims, and causes of action
it may have against any other party, or any of such other party’s affiliates, to
the contrary.

9.7 Adjustments to Purchase Price. Any payments made pursuant to this Article 6
shall be consistently treated as adjustments to Purchase Price for all Tax
purposes by Sellers and Purchaser.

9.8 Intentional Misrepresentation. Notwithstanding any other provision hereof to
the contrary, any claims of fraud shall not be limited by any survival period
contained in this Agreement or any limit on indemnification or remedy contained
in this Agreement.

9.9 Damages. Notwithstanding anything to the contrary elsewhere in this
Agreement, no party or its affiliates will be liable to the other party(s) or
its affiliates for any Damages other than compensatory Damages. Each party
agrees that it is not entitled to recover and agrees to waive any claim with
respect to, and will not seek, consequential, punitive or any other special
Damages as to any matter under, relating to or arising out of the transactions
contemplated by this Agreement; provided, however that the foregoing shall not
limit any indemnification obligations of either party with respect to third
party claims.

ARTICLE 10

TAX MATTERS

10.1 Payment of Taxes. Sellers shall pay, and indemnify, defend and hold the
Purchaser and the Companies harmless against, any and all Taxes of the Companies
(including without limitation, any Taxes due from Sellers) allocable to any
taxable periods ending on or before the Closing Date and the portion through the
end of the Closing Date for any taxable period that includes (but does not end
on) the Closing Date, including Taxes due after the Closing Date relating to
deferred revenue for which the underlying license or maintenance payments were
collected prior to the Closing Date (the “Pre-Closing Tax Period”). In the case
of any taxable period that includes (but does not end on) the Closing Date, the
amount of any Taxes based on or measured by income or receipts of the Companies
allocable to the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date, and the
amount of other Taxes of the Company allocable to the Pre-Closing Tax Period
shall be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction the numerator of which is the number of days in the
taxable period ending on the Closing Date and the denominator of which is the
number of days in such taxable period.

10.2 Preparation of Tax Returns. Sellers shall prepare and file all income Tax
Returns for the Companies for any tax periods ending on or prior to the Closing
Date, except for any Tax Returns due after the Closing Date in which case
Purchaser shall prepare such Tax Returns and Sellers shall have the right to
review and approve such Tax Returns at least 10 business days prior to filing,
which approval shall not be unreasonably withheld. Except as otherwise provided
in the preceding sentence, Purchaser shall prepare all Tax Returns for the
Companies. Sellers shall reimburse Purchaser for Taxes of the Companies which
are allocable to the Pre-Closing Period (in accordance with Section 10.1) within
15 days after payment by Purchaser or the applicable Company of such Taxes.
Purchaser shall not file, or cause any of the Companies to file, any amended Tax
Returns for any Company for tax periods that include a period prior to the
Closing Date without prior written consent of Sellers, such consent not to be
unreasonably withheld or delayed.

10.3 Payment Over of Refunds. The Companies shall promptly pay, and Purchaser
shall cause the Companies to pay, to Sellers any refund, overpayment, or credit
(including any interest paid or credited with respect thereto) of Taxes
attributable to Tax periods (or portions thereof) ending on or before the
Closing Date.

10.4 Control of Tax Audits. Sellers shall have the right, at their own expense,
to control any audit or examination by any Governmental Authority (a “Tax
Audit”), initiate any claim for refund, contest, resolve and defend against any
assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes for any taxable period ending on or before the
Closing Date with respect to any of the Companies; provided that Sellers shall
not resolve any such contest without the consent of Purchaser, such consent not
to be unreasonably withheld or delayed. Purchaser shall have the right, at its
own expense, to control, or have the applicable Company control, any other Tax
Audit, initiate any other claim for refund, and contest, resolve and defend
against any other assessment, notice of deficiency, or other adjustment for tax
years beginning after the Closing Date.

10.5 Cooperation. Purchaser and the Companies, on the one hand, and Sellers, on
the other hand, shall cooperate fully, as and to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns pursuant to
this Article 10, and any audit, litigation or other proceeding with respect to
Taxes. Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Purchaser, the Companies, and Sellers shall
(i) retain all books and records with respect to Tax matters pertinent to the
Companies relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Purchaser or Sellers, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any
Governmental Authority and (ii) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other party so requests, the Companies or Sellers as the
case may be, shall allow the other party to take possession of such books and
records. Upon request, Purchaser and Sellers further agree to use their
reasonable commercial efforts to obtain any certificate or other document from
any Governmental Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including but not limited to
with respect to the transactions contemplated hereby).

10.6 Transfer Taxes. Purchaser and Sellers shall each bear one half of all
sales, transfer, stamp, real property transfer or gains or similar Taxes
incurred, whether direct or indirect, as a result of the purchase of the Equity
Interests by the Purchaser.

ARTICLE 11

TERMINATION

11.1 Right to Terminate. Notwithstanding anything to the contrary set forth in
this Agreement, this Agreement may be terminated and the transactions
contemplated herein abandoned at any time prior to the Closing:

(i) by mutual consent of Purchaser, on the one hand, and Sellers on the other;

(ii) by Purchaser, on the one hand, or Sellers, on the other hand, if the
Closing shall not have occurred by the Drop Dead Date, provided, however, that
the right to terminate this Agreement under this Section 11.1 shall not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date;

(iii) by Purchaser, on the one hand, or Sellers on the other hand, if a court of
competent jurisdiction shall have issued an order, decree or ruling permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such order, decree, ruling or other action shall have become
final and nonappealable;

(iv) by Sellers if Purchaser (x) breaches its representations and warranties in
any material respect or (y) fails to comply in any material respect with any of
its covenants or agreements contained herein; or

(v) by Purchaser if Sellers and/or the Companies (x) breach their
representations and warranties in any material respect or (y) fail to comply in
any material respect with any of its covenants or agreements contained herein.

11.2 Effect of Termination. In the event of termination of this Agreement by
either Purchaser or Sellers as provided above, the provisions of this Agreement
shall immediately become void and of no further force and effect (other than
this Section 11.2 and Sections 6.7 (Confidentiality), the limitations on
indemnity set forth in Article 9, Section 12.3 (Expenses) and 12.5 (Controlling
Law), which shall each survive the termination of this Agreement), and there
shall be no liability on the part of any of Purchaser or Seller to one another,
except for knowing or willful breaches of this Agreement prior to the time of
such termination.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1 Further Assurances. Each party to this Agreement shall execute, acknowledge
and deliver any further documents and instruments and take any other action
consistent with the terms of this Agreement that may reasonably be requested by
the other party for the purpose of giving effect to the transactions
contemplated by this Agreement, whether before, concurrent with or after the
consummation of the transactions contemplated hereby.

12.2 Publicity. Any press release or similar announcement concerning the
consummation of the transactions contemplated hereby by any party shall be
provided to the other parties for review and approval prior to its release,
which approval shall not be unreasonably withheld; provided, however, Sellers or
Purchaser or their affiliates may, without the consent of the other, publish and
use standard tombstone announcements regarding the consummation of the
transactions contemplated by this Agreement; provided further, that in no event
shall any party publicly disclose the Purchase Price or the approximate amount
thereof, without the consent of the other parties. Following the issuance of the
initial announcement, either party may, without the consent of the other,
publish additional announcements that contain substantially similar material as
the initial announcement. This Section 12.2 shall not prevent announcements
required by law or securities regulations, provided that the other parties
hereto shall have the opportunity to read and comments on such announcements
prior to the release thereof.

12.3 Expenses. Each of the parties shall pay all costs and expenses incurred by
it or on its behalf in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, fees and expenses of its own
financial consultants, accountants and counsel.

12.4 Entire Agreement. This Agreement, together with the agreements referred to
herein and the Schedules hereto and thereto, set forth the entire agreement
between the parties with regard to the subject matter hereof and thereof.

12.5 Governing Law. The validity, construction and performance of this
Agreement, and any Action arising out of or relating to this Agreement shall be
governed by the Laws of the State of Illinois, without regard to the Laws of the
State of Illinois as to choice or conflict of Laws.

12.6 Waiver and Amendment. This Agreement may be amended, supplemented, modified
and/or rescinded only through an express written instrument signed by the
parties or their respective successors and permitted assigns. Any party may
specifically and expressly waive in writing any portion of this Agreement or any
breach hereof, but only to the extent such provision is for the benefit of the
waiving party, and no such waiver shall constitute a other or continuing waiver
of any preceding or succeeding breach of the same or any other provision. The
consent by one party to any act for which such consent was required shall not be
deemed to imply consent or waiver of the necessity of obtaining such consent for
the same or similar acts in the future, and no forbearance by a party to seek a
remedy for noncompliance or breach by another party shall be construed as a
waiver of any right or remedy with respect to such noncompliance or breach.

12.7 Assignment. Except as specifically provided otherwise in this Agreement,
neither this Agreement nor any interest herein shall be assignable (voluntarily,
involuntarily, by judicial process, operation of Law, or otherwise), in whole or
in part, by any party without the prior written consent of the other party.
Notwithstanding the foregoing, Purchaser may, without the consent of Sellers,
whether before or after the Closing, assign all of its rights under this
Agreement to a wholly owned subsidiary of Purchaser, provided that such
assignment shall not relieve Purchaser of any of its obligations under this
Agreement prior to Closing.

12.8 Successors and Assigns; No Third Party Beneficiary. Each of the terms,
provisions, and obligations of this Agreement shall be binding upon, shall inure
to the benefit of, and shall be enforceable by the parties and their respective
legal representatives, successors and permitted assigns. Nothing in this
Agreement will be construed as giving any Person, other than the parties to this
Agreement and their successors and permitted assigns, any right, remedy or claim
under, or in respect of, this Agreement or any provision hereof.

12.9 Notices. All notices, requests, demands and other communications made under
this Agreement shall be in writing, correctly addressed to the recipient as
follows:

If to Sellers:

     
RevCast Enterprises, LLC
555 Pierce Rd.
Suite 195
Itasca, IL 60195
Attention:
 



Shad Gamel

Facsimile No.: (     )      -     

If to Purchaser:

HALO Technology Holdings, Inc.
200 Railroad Avenue, Third Floor
Greenwich, CT 06830
Attn: Ernest Mysogland
Facsimile No.: (203) 422-5329

Notices, requests, demands and other communications made under this Agreement
shall be deemed to have been duly given (i) upon delivery, if served personally
on the party to whom notice is to be given, (ii) on the date of receipt, refusal
or non-delivery indicated on the receipt if mailed to the party to whom notice
is to be given by first class mail, registered or certified, postage prepaid, or
by air courier, or (iii) upon confirmation of satisfactory transmission of a
facsimile if sent by facsimile. Any party may give written notice of a change of
address in accordance with the provisions of this Section and after such notice
of change has been received, any subsequent notice shall be given to such party
in the manner described at such new address.

12.10 Severability. Each provision of this Agreement is intended to be
severable. Should any provision of this Agreement or the application thereof be
judicially declared to be or become illegal, invalid, unenforceable or void, the
remainder of this Agreement will continue in full force and effect and the
application of such provision to other Persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties.

12.11 Cumulative Remedies. No remedy made available hereunder by any of the
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at Law or in equity or
by statute or otherwise.

12.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute a single agreement.

12.13 Facsimile Signatures. This Agreement and any other document or agreement
executed in connection herewith (other than any document for which an originally
executed signature page is required by law) may be executed by delivery of a
facsimile copy of an executed signature page with the same force and effect as
the delivery of an originally executed signature page. In the event any party
delivers a facsimile copy of a signature page to this Agreement or any other
document or agreement executed in connection herewith, such party shall deliver
an originally executed signature page upon request; provided, however, that the
failure to deliver any such originally executed signature page shall not affect
the validity of the signature page delivered by facsimile, which has and shall
continue to have the same force and effect as the originally executed signature
page.

12.14 Interpretation. The language in all parts of this Agreement shall be in
all cases construed simply according to its fair meaning and not strictly for or
against any party. The captions of the Sections and Subsections of this
Agreement are for convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement. Except as otherwise
provided or if the context otherwise requires, whenever used in this Agreement,
(a) any noun or pronoun shall be deemed to include the plural and the singular,
(b) the terms “include” and “including” shall be deemed to be followed by the
phrase “without limitation,” (c) the word “or” shall be inclusive and not
exclusive, (d) unless the context otherwise requires, all references to Articles
and Sections refer to Articles and Sections of this Agreement and all references
to Schedules are to Schedules attached to this Agreement, each of which is made
a part of this Agreement for all purposes, (e) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Section or other subdivision, (f) any definition of or
reference to any Law, agreement, instrument or other document herein will be
construed as referring to such Law, agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified, and (g) any
definition of or reference to any statute will be construed as referring also to
any rules and regulations promulgated thereunder.

12.15 Warranty of Authority. Each of the entities signing this Agreement
warrants and represents that the individual signing on behalf of such entity is
duly authorized and empowered to enter into this Agreement and bind such entity
hereto.

12.16 Return of Software. If at any time after the Closing (i) Shad Gamel’s
employment with the Purchaser or any affiliate of the Purchaser is terminated
without cause by the Purchaser or any affiliate of the Purchaser; (ii) the
maximum Royalty Payment has not been paid under the Agreement; and
(iii) revenues associated with sales of the Company’s products average less than
$200,000 per quarter for any two consecutive quarters; The Purchaser shall at
its election, within thirty (30) days of the end of such second consecutive
quarter, either pay out the balance of the Royalty Payment or grant to Shad
Gamel a fully paid, royalty free, unrestricted license to the Software, to use,
resell or market in any manner Mr. Gamel elects.

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

[SIGNATURE PAGE TO PURCHASE AGREEMENT]

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first set forth above.

PURCHASER:

HALO TECHNOLOGY HOLDINGS, INC.

By:
Name:
An authorized officer

SELLERS:

Name:      

Name:      

Name:      

Name:      

